Case 1:19-cv-10789-GBD Document 24 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SERENA BHADURI,

Plaintiff,
-against-

 

GANNETT CO., INC., d/b/a USA TODAY; areas a
ESTEE CROSS, in her individual and professional : 19 Civ. 10789 (GBD)
capacities; ANNA RIDDLE, in her individual and

professional capacities,

Defendants.

GEORGE B. DANIELS, District Judge:

The May 7, 2020 status conference is adjourned to July 9, 2020 at 9:45 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

 

. DANIELS
ITEDSTATES DISTRICT JUDGE

 

 

 
